Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 1 of 9




                               ESCROW AGREEMENT
          This Escrow Agreement (the “Agreement”), effective as of the date set forth below, by
   and among Greystone EB-5 LLLP (“LP”), a Florida Limited Liability Limited Partnership;
   WWB Trust, LLC (the “Escrow Agent”); and PNC Bank, a Pennsylvania banking corporation
   (the “Escrow Bank”) (collectively the “Parties”).


                                       W I T N E S S E T H:

          WHEREAS, the LP proposes to offer for sale (the “Offering”) one unit of interest in the
   LP (the “Interests”), at a subscription purchase price of five hundred thousand dollars
   ($500,000.00) per Interest (“Subscription Proceeds”) payable in cash pursuant to subscription
   agreements (“Subscription Agreements”); and

          WHEREAS, the Interests in the LP are proposed to be offered for sale to investors (the
   “Subscribers”) under the terms of the EB-5 visa program administered by the U.S. Citizenship
   and Immigration Service (“USCIS”), an agency of the United States government;

          NOW THEREFORE, in consideration of the mutual covenants and agreements
   contained herein and for other good and valuable consideration the receipt and sufficiency of
   which are hereby acknowledged, the Parties hereto agree as follows:

          1.     Deposits in Escrow.

                  (a)   The LP shall deposit or cause to be deposited with the Escrow Agent, to
   be held in escrow under the terms of this Agreement, all Subscription Proceeds received from
   Subscribers (“Escrow Funds”). The Escrow Agent shall have no responsibility for Subscription

                                       ESCROW AGREEMENT
   08/12/2014                          Greystone EB-5 LLLP                                     1
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 2 of 9



   Proceeds until such proceeds are actually received, clear through normal banking channels and
   constitute collected funds. The Escrow Agent shall have no duty to collect or seek to compel
   payment of any Subscription Proceeds, except to place such proceeds or instruments representing
   such proceeds for deposit and payment through customary banking channels. Checks for
   Subscription Proceeds furnished by Subscribers shall be made payable to: “PNC Bank, as
   Escrow Bank for Greystone EB-5 LLLP.”

                 (b)    The LP shall deliver to the Escrow Agent, in a form acceptable to the
   Escrow Agent, schedules disclosing the name, address and Tax Identification Number of each of
   the Subscribers, the number of Shares subscribed for by each Subscriber, the amount of
   Subscription Proceeds received from each Subscriber, and such other information as will enable
   the Escrow Agent to attribute to a particular Subscriber all Subscription Proceeds received by the
   Escrow Agent.

          2.      Rejection or Withdrawal of Subscription Agreement.

                 (a)    Any Subscription Agreement may be rejected by the LP in whole or in
   part. The LP shall promptly notify the Escrow Agent in writing in the event of any such
   rejection. Upon the receipt of a written notice of rejection pertaining to any Subscription
   Agreement, the Escrow Agent shall return to the Subscriber signing the rejected Subscription
   Agreement the Subscription Proceeds tendered by such Subscriber, without deduction or
   payment of interest; provided such Subscriber’s Subscription Proceeds constitute collected
   funds.

                   (b)   In the event the Escrow Agent receives notice from the LP that a
   Subscription Agreement has been withdrawn by a Subscriber, the Escrow Agent shall return to
   such Subscriber who signed the withdrawn Subscription Agreement the Subscription Agreement
   (if then in the Escrow Agent’s possession) and the Purchase Price tendered therewith, without
   deduction or payment of interest.

          3.      Disbursements.

                   (a)     At such time as the Escrow Agent has received notice from the LP that a
   Subscriber’s Form I-526 Immigration Petition has been submitted to USCIS, the Escrow Agent
   shall, subject to the receipt of such funds, disburse the Subscriber’s Subscription Proceeds to the
   account of the LP in accordance with written directions provided by the LP. At such time as all
   Subscribers’ Form I-526 applications have been either approved, denied, or otherwise processed
   by USCIS and all Subscription Proceeds either returned to the Subscriber or disbursed in
   accordance with directions provided by the LP, this Agreement (except as otherwise provided
   herein) shall terminate.

                  (b)   In the event the Escrow Agent receives written notice from the LP that a
   Subscriber’s Form I-526 Immigration Petition has been denied by the USCIS, the Escrow Agent
   shall return to the Subscriber the Subscription Agreement (if then in the Escrow Agent’s
   possession) and the Subscription Proceeds tendered therewith, without deduction or payment of
   interest.


                                         ESCROW AGREEMENT
   08/12/2014                            Greystone EB-5 LLLP                                        2
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 3 of 9




                  (c)    The LP shall provide a copy of this Agreement to each Subscriber.

          4.      Investment of Subscription Proceeds.

          The Parties further covenant, warrant and agree that the Escrow Agent shall invest all
   Subscription Proceeds, at the written direction of the LP, in a PNC Bank non-interest-bearing
   demand deposit account.

          5.      Escrow Administration.

           All taxes in respect of any earnings on the Escrow Funds shall be the obligation of the
   Subscriber to the extent of its pro rata share thereof, which pro rata shares will be in the same
   proportion of the amounts deposited by each into the Escrow Account. The Limited Partnership
   and the Subscribers have agreed pursuant to a separate agreement that the Limited Partnership
   shall perform the sub-accounting services necessary for maintaining proper ownership records
   with respect to the Escrow Funds and shall issue IRS tax forms to the Subscribers with respect to
   their earnings, if any, on the Escrow Funds. The parties shall provide to Escrow Agent such
   information as Escrow Agent may reasonably require to enable Escrow Agent to comply with its
   obligations under the USA PATRIOT Act. Escrow Agent shall not credit any amount of interest
   or investment proceeds earned on the Escrow Funds, or make any payment of all or a portion of
   the Escrow Funds, to any person unless and until such person has provided to Escrow Agent
   such documents as Escrow Agent may require to enable Escrow Agent to comply with its
   obligations under such Act.

          6.      Duties of Escrow Agent; Indemnification.

                   (a)    The Escrow Agent undertakes to perform only such duties as are expressly
   set forth herein and no additional duties or obligations shall be implied hereunder. In performing
   its duties under this Agreement, or upon the claimed failure to perform any of its duties
   hereunder, the Escrow Agent shall not be liable to anyone for any damages, losses or expenses
   which may be incurred as a result of the Escrow Agent’s so acting or failing to so act; provided,
   however, that the Escrow Agent shall not be relieved from liability for damages arising from the
   Escrow Agent’s proven gross negligence or willful misconduct. The Escrow Agent shall in no
   event incur any liability with respect to (i) any action taken or omitted to be taken in good faith
   upon advice of legal counsel, which may be counsel to either party hereto, given with respect to
   any question relating to the duties and responsibilities of the Escrow Agent hereunder, or (ii) any
   action taken or omitted to be taken in reliance upon any instrument delivered to the Escrow
   Agent and believed by it to be genuine and to have been signed or presented by the proper party
   or parties.

                   (b)    The LP warrants to and agrees with the Escrow Agent that there is no
   security interest in the Subscription Proceeds or any part of the Subscription Proceeds; no
   financing statement under the Uniform Commercial Code of any jurisdiction is on file in any
   jurisdiction claiming a security interest in or describing, whether specifically or generally, the
   Subscription Proceeds or any part of the Subscription Proceeds; and the Escrow Agent shall have
   no responsibility at any time to ascertain whether or not any security interest exists in the

                                         ESCROW AGREEMENT
   08/12/2014                            Greystone EB-5 LLLP                                        3
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 4 of 9



   Subscription Proceeds or any part of the Subscription Proceeds or to file any financing statement
   under the Uniform Commercial Code of any jurisdiction with respect to the Subscription
   Proceeds or any part thereof.

                    (c)    As an additional consideration for and as an inducement for the Escrow
   Agent to serve as escrow agent hereunder, it is understood and agreed that, in the event of any
   disagreement resulting in adverse claims and demands being made in connection with or for any
   money or other property involved in or affected by this Agreement, the Escrow Agent shall be
   entitled, at the option of the Escrow Agent, to refuse to comply with the demands of any parties
   so long as such disagreement shall continue. In such event, the Escrow Agent may elect not to
   make any delivery or other disposition of the Subscription Proceeds or any part of such
   Subscription Proceeds. Anything herein to the contrary notwithstanding, the Escrow Agent shall
   not be or become liable to such parties or any of them for the failure of the Escrow Agent to
   comply with the conflicting or adverse demands of such parties. The Escrow Agent shall be
   entitled to continue to refrain and refuse to deliver or otherwise dispose of the subscription
   proceed or any part thereof or to otherwise act hereunder, as stated above, unless and until:

                         (i)    the rights of such parties have been finally settled or duly
   adjudicated in a court having jurisdiction of the parties and the Subscription Proceeds and the
   Escrow Agent, has received written instructions as to disbursement thereof; or

                         (ii)   the parties have reached an agreement resolving their differences
   and have notified the Escrow Agent in writing of such agreement and have provided the Escrow
   Agent with indemnity satisfactory to the Escrow Agent against any liability, claims or damages
   resulting from compliance by the Escrow Agent with such agreement.

                          In the event of a disagreement as described above, the Escrow Agent shall
   have the right, in addition to the rights described above and at the option of Escrow Agent, to
   tender into the registry or custody of any court having jurisdiction, all money and property
   comprising the Subscription Proceeds and may take such other legal action as may be
   appropriate or necessary, in the opinion of Escrow Agent or its legal counsel. Upon such tender,
   the Escrow Agent shall be discharged from all further duties under this Agreement; provided,
   however, that the filing of any such legal proceedings shall not deprive the Escrow Agent of its
   compensation hereunder earned prior to such filing and discharge of the Escrow Agent of its
   duties hereunder.

                   (d)     The LP agrees that in the event any controversy arises under or in
   connection with this Agreement or the Subscription Proceeds or the Escrow Agent is made a
   party to or intervenes in any litigation pertaining to this Agreement or the Subscription Proceeds,
   to pay to the Escrow Agent reasonable compensation for its extraordinary services and to
   reimburse the Escrow Agent for all costs and expenses, including legal fees and expenses,
   associated with such controversy or litigation. As security for all fees and expenses of Escrow
   Agent hereunder and any and all losses, claims, damages, liabilities and expenses incurred by the
   Escrow Agent in connection with its acceptance of appointment hereunder or with the
   performance of its obligations under this Agreement and to secure the obligation of the LP to
   indemnify the Escrow Agent as set forth herein, the Escrow Agent is hereby granted a security


                                         ESCROW AGREEMENT
   08/12/2014                            Greystone EB-5 LLLP                                        4
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 5 of 9



   interest in and a lien upon the Subscription Proceeds, which security interest and lien shall be
   prior to all other security interests, liens or claims against the Subscription Proceeds or any part
   thereof.

                   (e)     The Escrow Agent may resign at any time from its obligations under this
   Agreement by providing written notice to the LP. Such resignation shall be effective on the date
   set forth in such written notice, which shall be no earlier than thirty (30) days after such written
   notice has been given. In the event no successor escrow agent has been appointed on or prior to
   the date such resignation is to become effective, the Escrow Agent shall be entitled to tender into
   the custody of any court of competent jurisdiction all assets then held by it hereunder and shall
   thereupon be relieved of all further duties and obligations under this Agreement; provided
   however, the Escrow Agent shall be entitled to its compensation earned prior thereto. The
   Escrow Agent shall have no responsibility for the appointment of a successor escrow agent
   hereunder.

                   (f)    The Escrow Agent shall have no obligation to take any legal action in
   connection with this Agreement or its enforcement, or to appear in, prosecute or defend any
   action or legal proceeding which would or might involve the Escrow Agent in any cost, expense,
   loss or liability unless security and indemnity satisfactory to the Escrow Agent, shall be
   furnished.

                    (g)    The LP agrees to indemnify the Escrow Agent and each of its officers,
   directors, employees and agents and to save the Escrow Agent and each of its officers, directors,
   employees and agents harmless from and against any and all Claims (as hereunder defined) and
   Losses (as hereinafter defined) which may be incurred by the Escrow Agent or any of such
   officers, directors, employees or agents as a result of Claims asserted against Escrow Agent or
   any of such officers, directors, employees or agents directly or indirectly as a result of or in
   connection with Escrow Agent’s serving in the capacity of escrow agent under this Agreement.
   For the purposes hereof, the term “Claims” shall mean all claims, lawsuits, causes of action or
   other legal actions and proceedings of whatever nature brought against (whether by way of direct
   action, counterclaim, cross action or interpleader) the Escrow Agent or any such officer, director,
   employee or agent, even if groundless, false or fraudulent, so long as the claim, lawsuit, cause of
   action or other legal action or proceeding is alleged or determined, directly or indirectly, to arise
   out of, result from, relate to or be based upon, in whole or in part: (a) the acts or omissions of the
   LP, or (b) the appointment of the Escrow Agent as escrow agent under this Agreement, or (c) the
   performance by the Escrow Agent of its powers and duties under this Agreement. The term
   “Losses” shall mean all losses, costs, damages, expenses, judgments and liabilities of whatever
   nature (including but not limited to attorneys’, accountants’ and other professionals’ fees,
   litigation and court costs and expenses and amounts paid in settlement), directly or indirectly
   resulting from, arising out of or relating to one or more Claims. Upon the written request of the
   Escrow Agent or any such officer, director, employee or agent (each referred to hereinafter as an
   “Indemnified Party”), the LP agrees to assume the investigation and defense of any Claim,
   including the employment of counsel acceptable to the applicable Indemnified Party and the
   payment of all expenses related thereto and, notwithstanding any such assumption, the
   Indemnified Party shall have the right, and the LP agrees to pay the costs and expense thereof, to
   employ separate counsel with respect to any such Claim and to participate in the investigation


                                           ESCROW AGREEMENT
   08/12/2014                              Greystone EB-5 LLLP                                         5
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 6 of 9



   and defense thereof in the event that such Indemnified Party shall have been advised by legal
   counsel that there may be one or more legal defenses available to such Indemnified Party which
   are different from or additional to those available to the LP. The LP hereby agrees that the
   indemnifications and protections afforded Escrow Agent and the other Indemnified Parties in this
   section shall survive the termination of this Agreement and any resignation or removal of the
   Escrow Agent.

                   (h)    The LP acknowledges that the Escrow Agent is serving as escrow agent
   for the limited purposes set forth herein and represents, covenants and warrants to the Escrow
   Agent that no statement or representation, whether oral or in writing, has been or will be made to
   any Subscriber to the effect that the Escrow Agent has investigated the desirability or
   advisability of investment in the Shares or approved, endorsed or passed upon the merits of such
   investment or is otherwise involved in any manner with the transactions contemplated hereby,
   other than as Escrow Agent under this Agreement. It is further agreed that the LP shall not use or
   permit the use of the name “PNC,” “PNC Bank,” or any variation thereof in any sales
   presentation, placement or offering memorandum or literature pertaining directly or indirectly to
   the offering except strictly in the context of the duties of the Escrow Agent as escrow agent
   under this Agreement. Any breach or violation of the paragraph shall be grounds for immediate
   termination of this Agreement by the Escrow Agent.

                    (i)     The Escrow Agent shall have no duty or responsibility for determining
   whether the Shares or the offer and sale thereof conform to the requirements of applicable
   Federal or state securities laws, including but not limited to the Securities Act of 1933 or the
   Securities Exchange Act of 1934. The LP represents and warrants to the Escrow Agent that the
   Shares and the Offering will comply in all respects with applicable Federal and state securities
   laws and further represents and warrants that the LP has obtained and acted upon the advice of
   legal counsel with respect to such compliance with applicable Federal and state securities laws.
   The LP acknowledges that the Escrow Agent has not participated in the preparation or review of
   any sales or offering material relating to the Offering or the Shares. In addition to any other
   indemnities provided for in this Agreement, the LP agrees to indemnify and hold harmless the
   Escrow Agent and each of its officers, directors, agents and employees from and against all
   claims, liabilities, losses and damages (including attorneys’ fees) incurred by the Escrow Agent
   or such persons and which directly or indirectly result from any violation or alleged violation of
   any Federal or state securities laws.

          7.      Notices.

          Any notices, elections, demands, requests and responses thereto permitted or required to
   be given under this Agreement shall be in writing, signed by or on behalf of the party giving the
   same, and addressed to the other party at the address of such other party set forth below or at
   such other address as such other party may designate in writing in accordance herewith. Any
   such notice, election, demand, request or response shall be addressed as follows and shall be
   deemed to have been delivered upon receipt by the addressee thereof:




                                         ESCROW AGREEMENT
   08/12/2014                            Greystone EB-5 LLLP                                       6
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 7 of 9



                 (a)     If to the LP:
                         Greystone EB-5 LLLP
                         197 S. Federal Highway, Suite 200
                         Boca Raton, FL 33432
                         Attn: Joseph J. Walsh
                         Phone: (561) 282-6102
                         Email: info@sarceb5.com

                 (b)     If to the Escrow Agent:
                         WWB Trust, LLC
                         197 S. Federal Highway, Suite 200
                         Boca Raton, FL 33432
                         Attn: Tony Reitz
                         Phone: (561) 282-6102
                         Email: tonyr@usreda.com

                 (c)     If to the Escrow Bank:
                         PNC Bank
                         Escrow Services
                         9875 Jog Road
                         Boynton Beach, FL 33437

          8.     Successors and Assigns; Amendment.

          The rights created by this Agreement shall inure to the benefit of and the obligations
   created hereby shall be binding upon the successors and assigns of the Escrow Agent and the LP;
   provided, however, that neither this Agreement nor any rights or obligations hereunder may be
   assigned by any party hereto without the express written consent of the other party hereto. This
   Agreement may not be amended without the written consent of all parties in writing.

          9.     Construction.

          This Agreement shall be construed and enforced according to the laws of the State of
   Florida.

                                 [SIGNATURE PAGE FOLLOWS]




                                        ESCROW AGREEMENT
   08/12/2014                           Greystone EB-5 LLLP                                      7
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 8 of 9
Case 1:19-cv-24138-DPG Document 44-11 Entered on FLSD Docket 12/02/2019 Page 9 of 9




                                             EXHIBIT A

                                      Certificate of Incumbency
                                  (List of Authorized Representatives)



   Client Name: __________________________________________________________________

   As an Authorized Officer of the above referenced entity, I hereby certify that the each person
   listed below is an authorized signor for such entity, and that the title and signature appearing
   beside each name is true and correct.

    Name                      Title                      Signature                 Contact Number




   IN WITNESS WHEREOF, this certificate has been executed by a duly authorized officer by:



   By:______________________________                   Date____________________

   Title:____________________________




                                          ESCROW AGREEMENT
   08/12/2014                             Greystone EB-5 LLLP                                         9
